DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments set forth in the 6/8/20222 Pre-Appeal Brief have been fully considered. 
Applicant’s argument that the motivation applied in modifying Letzing by Alchas is not proper since Letzing already prevents the prefilled liquid from leaking from the reservoir prior to injection (due to the needle being separate from the reservoir prior to injection) has been found persuasive. 
Applicant’s argument that the Alchas reference would not have been considered by one of ordinary skill in the art because it is a manual injector has not been found persuasive. One of ordinary skill in the art would recognize that limiting the field of search to only devices referred to as “auto-injectors” is incorrectly narrow and would not comprise a full and complete search, especially since the claims never refer to the present invention as an “auto-injector”. Even if the claims did use such language, the Examiner notes that such a narrow search would be incorrect since one of ordinary skill in the art would recognize that auto-injectors have many structural similarities with manual injectors. 
The remainder of Applicant’s arguments refer only to the previously cited Letzing reference that is no longer being applied to the claims; therefore, these arguments are moot.
Since one of the arguments has been found persuasive, the previous rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of US Pat 3,797,489 to Sarnoff, as set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 14, a comma should be inserted after the term “injection” to be grammatically correct. On lines 16 and 18, the term “the” should be inserted before each occurrence of the term “liquid” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the housing” in claim 13 lacks proper antecedent basis since claim 1, upon which claim 13 depends, does not introduce “a housing”. It is unclear if claim 13 is intended to (1) recite “a housing” instead of “the housing” or (2) recite dependence on claim 11 (which introduces “a housing”) instead of on claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US Pat 3,797,489) in view of Alchas et al. (PG PUB 2001/0056263).
Re claim 1, Sarnoff discloses a device (as seen in Fig 1,2; it is noted that all reference characters cited below refer to Fig 1,2 unless otherwise noted) for administering a liquid by injection (it is noted that the italicized text constitutes a functional limitation; this limitation is met in view of Col 1, Lines 11-18), the device comprising: a dosing portion 135 with a collapsible reservoir (the interior of cylinder 136; Col 2, Lines 27-29), the reservoir having a maximum volume in an extended state (the state seen in Fig 1) and a minimum volume in a collapsed state (the state when the piston 148 has ceased forward movement, Col 5, Lines 3-10), wherein prior to injection: the reservoir is in the extended state and contains a liquid 146 to be administered (Col 2, Lines 27-29), and is biased towards the collapsed state (via spring 138, Col 5, Lines 18-19), wherein the dosing portion comprises a syringe 136+148 with a barrel 136 and a cooperating plunger 148, wherein the barrel and the plunger in combination define the collapsible reservoir (as seen in Fig 1; Col 2, Lines 27-29), wherein the plunger is displaceable inside the barrel from a first position (the position seen in Fig 1) corresponding to a maximum volume of the reservoir (as seen in Fig 1), to a second position (that reaches when the piston 148 has ceased forward movement, Col 5, Lines 3-10) corresponding to a minimum volume of the reservoir (Col 5, Lines 3-10), wherein the plunger is biased towards the second position by a compression spring 138 (Col 5, Lines 18-19); an injection needle 150, wherein a lumen of the needle is in fluid communication with the reservoir (Col 2, Lines 27-29); a shield portion 104+158 comprising a plug 158, wherein prior to injection the shield portion is in a deployed position (as seen in Fig 1) and wherein the shield portion is adapted to move in response to an actuation force from the deployed position to a retracted position where the lumen of the needle is open allowing liquid to move out of the reservoir (Col 4, Line 54 – Col 5, Line 3), thereby causing the reservoir to shift to the collapsed state to expel the liquid through the needle (Col 5, Lines 3-10); and Application. No. 15/533,5673wherein actuation of the device is performed by pressing a needle end of the device against a patient's skin at an axial orientation parallel to the injection needle with sufficient force to pierce the plug with the injection needle (Col 4, Line 54 – Col 5, Line 3).  Sarnoff discloses that the plug 158 shields and blocks the lumen of the needle from the environment outside of the device (Col 2, Lines 22-26) but does not explicitly disclose that it shields and blocks the lumen of the needle thereby preventing liquid from moving out of the reservoir.
Alchas, however, teaches a substantially similar device 10 (Fig 1) comprising an injection needle 34 (Fig 2) and a shield portion 20+40 (Fig 2) configured to move from a deployed position prior to injection (as seen in Fig 2) to a retracted position (as seen in Fig 3), wherein the shield portion comprises a plug 40 (Fig 2; having a proximal1 wall and a side wall, like how Sarnoff’ plug 158 also has a proximal wall and a side wall, see the annotated drawing below that features Fig 1 of Sarnoff and Fig 2 of Alchas) that shields and blocks a lumen of the needle thereby preventing liquid from moving out of the reservoir when the shield portion is in the deployed position (as seen in Fig 2; Para 30) for the purpose of preventing the prefilled liquid from leaking from the reservoir prior to injection (Para 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff to include the plug such that it shields and blocks the lumen of the needle thereby preventing liquid from moving out of the reservoir, as taught by Alchas, for the purpose of preventing the prefilled liquid from leaking from the reservoir prior to injection (Para 30). The Examiner notes that the exact modification made to Sarnoff’s plug 158 would be to increase the thickness of the proximal wall of plug 158 so that it extends distally back past the proximal-most tip of the needle 150, like how the proximal wall of Alchas’ plug 40 extends distally back past the proximal-most tip of the needle 34 (as seen in the annotated drawing below).

    PNG
    media_image1.png
    464
    853
    media_image1.png
    Greyscale

Re claim 2, Sarnoff as modified by Alchas in the rejection of claim 1 above discloses that the plug is arranged at a tip of the needle when the shield portion is in the deployed position (as seen in Fig 2 of Alchas). See the rejection of claim 1 above for motivation for the modification of Sarnoff in view of Alchas.  
Re claim 3, Sarnoff as modified by Alchas in the rejection of claim 1 above discloses that the plug is adapted to be pierced by the needle as the shield portion moves from the deployed position to the retracted position thereby opening the lumen of the needle (as seen in moving from Fig 2 to Fig 3 of Alchas). See the rejection of claim 1 above for motivation for the modification of Sarnoff in view of Alchas.    
Re claim 4, Sarnoff as modified by Alchas in the rejection of claim 1 above discloses that the shield portion comprises a resting surface (the proximal-face of the proximal wall of the plug 40) arranged at a proximal end of the device (the Examiner notes that claim 1 sets forth that the shield portion comprises the plug). See the rejection of claim 1 above for motivation for the modification of Sarnoff in view of Alchas.  
Re claim 5, Sarnoff as modified by Alchas in the rejection of claim 1 above discloses that the shield portion is displaceable in an axial direction with respect to the needle from the deployed position to the retracted position (Col 4, Lines 56-59 of Sarnoff and Para 33 of Alchas), wherein the plug is pierced by the needle in the retracted position (Col 5, Lines 1-3 of Sarnoff and as seen in Fig 3 of Alchas).  See the rejection of claim 1 above for motivation for the modification of Sarnoff in view of Alchas.  
Re claim 6, Sarnoff discloses that the shield portion is biased towards the deployed position by structure of a shield bias element 212 (Col 5, Lines 42-62).
Re claim 7, Sarnoff discloses that the shield bias element is a compression spring (as seen in Fig 1,2; Col 4, Lines 31-32).
Re claim 8, Sarnoff discloses that the shield portion fully encases the needle when in the deployed position (as seen in Fig 1).  
Re claim 11, Sarnoff discloses that the dosing portion comprises a housing 86, wherein the housing encases the collapsible reservoir (Col 2, Lines 35-40).
Re claim 13, Sarnoff discloses that the barrel is integrally formed with the housing (they are “integrally formed” that housing 86 and barrel 136 are each necessary for the other to operate as intended).
Re claims 15-19, Sarnoff/Alchas discloses all the claimed features but does not explicitly disclose that  a ratio of a cross-sectional area of the lumen of the needle to a cross-sectional area of the plunger is at least 1:50 (as required by claim 15), at least 1:100 (as required by claim 16), at least 1:500 (as required by claim 17), at least 1:1000 (as required by claim 18), or at least 1:5000 (as required by claim 19). However, since Applicant admits that these ratios are for achieving necessary hydraulic leverage (see page 9 of the Specification), the Applicant admits that this ratio is a result effective variable; accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sarnoff/Alchas to include the plunger and the needle of appropriate sizes to achieve the claimed ratios since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. These claims have also been rejected with art below.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US Pat 3,797,489) in view of Alchas et al. (PG PUB 2001/0056263) in view of Martin (US Pat 5,201,708).
Re claims 9 and 10, Sarnoff/Alchas discloses all the claimed features except that displacement of the shield portion and the dosing portion with respect to each other is guided by a guide structure comprising guide rails and cooperating lugs (as required by claim 9), wherein the guide structure also comprises distal and proximal end stops for limiting the displacement of the shield portion with respect to the dosing portion (as required by claim 10). Martin, however, teaches a device (as seen in Fig 1-5) comprising components similar to Sarnoff’s including a dosing portion with a barrel 16, a plunger 86 and a reservoir (the interior of the barrel 16), an injection needle 92, shield portion 12, a shield bias spring 50 and a casing 14 (comparable to casing 100 of Sarnoff), wherein the shield can move between a deployed position where the tip of the needle is blocked by the shield (as seen in Fig 1) and a retracted position where the tip of the needle is exposed (as seen in Fig 4); Martin further teaches that displacement of the shield and the reservoir with respect to each other is guided by a guide structure comprising guide rails 200,202 found on the casing 14 (as seen in Fig 3; Col 3, Lines 37-44), cooperating lugs 52,54 found on the shield portion 12 (as seen in Fig 1; Col 3, Lines 22-26), and distal and proximal end stops found on the casing 14 (the “proximal end stops” are the proximal surfaces of holes 64 and 66, as seen in Fig 5; although distal end stops are not labeled, as seen in Fig 5, the rails do not extend the entire length of casing 14 and thus the distal ends of the rails constitute the distal end stops) for limiting the displacement of the shield portion with respect to the dosing portion (Col 3, Lines 34-44). Gabriel teaches that the inclusion of rails, lugs and distal and proximal end stops is beneficial for securely locking the shield portion in the deployed position to prevent accidental retraction of the shield portion and accidental needle stick injuries before and after use (Col 1, Lines 6-9, Col 3, Lines 34-37 and Col 6, Lines 16-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff/Alchas to include guide rails and stops on the interior surface of its casing and cooperating lugs on its shield, as taught by Martin, for the purpose of providing means for securely locking the shield portion in the deployed position to prevent accidental retraction of the shield portion and accidental needle stick injuries before and after use (Col 1, Lines 6-9, Col 3, Lines 34-37 and Col 6, Lines 16- 22).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US Pat 3,797,489)/Alchas et al. (PG PUB 2001/0056263) in view of Vogelman et al. (US Pat 3,958,570).
Re claims 15-19, Sarnoff/Alchas discloses all the claimed features but does not explicitly disclose that a ratio of a cross-sectional area of the lumen of the needle to a cross-sectional area of the plunger is at least 1:50 (as required by claim 15), at least 1:100 (as required by claim 16), at least 1:500 (as required by claim 17), at least 1:1000 (as required by claim 18) and at least 1:5000 (as required by claim 19). Vogelman, however, teaches a syringe (as seen in Fig 1,2) with a plunger 2 and a needle 6 wherein a cross-sectional area of the lumen of the needle is 0.000113 square inches (A=π·r2 wherein Vogelman discloses in Col 2, Line 67 that the needle is a 30 gauge needle which is known to have a diameter of 0.012 inches, thus making the radius 0.006 inches and the area 0.000113 square inches) and a cross-sectional area of the plunger is 0.005024 square inches (A=π·r2 wherein Vogelman discloses in Col 3, Line 13 that the diameter is 0.08 inches, thus making the radius 0.04 inches and the area 0.005024 square inches) resulting in a ratio of 1:44 (which is greater than each of the claimed ratios and is thus “at least” each of the claimed ratios); Vogelman teaches that such a ratio achieves high pressure micro-administration of highly viscous substances without cracking the syringe or developing leaks (Col 1, Lines 3-6 and 18-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff/Alchas to provide the plunger and needle lumen with cross-sectional areas having a ratio of at least 1:50, 1:100, 1:500, 1:1000 and 1:5000, as taught by Vogelman, for the purpose of achieving high pressure micro- administration of highly viscous substances without cracking the syringe or developing leaks (Col 1, Lines 3-6 and 18-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the terms “proximal” and “distal” are utilized in the same manner as in the present application; that is, “proximal”  means near the body and “distal” means away from the body.